—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Held, J.), dated May 1, 2002, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants established their prima facie entitlement to summary judgment dismissing the complaint by showing that they neither created an unsafe condition nor had actual or constructive notice thereof (see Rajgopaul v Toys “R” Us, 297 AD2d 728 [2002]; O'Callaghan v Great Atl. & Pac. Tea Co., 294 AD2d 416 [2002]). In response, the plaintiffs failed to raise a triable issue of fact because they submitted no proof, only speculation, as to what actually may have caused the fall in question (see Rajgopaul v Toys “R" Us, supra; Marcelle v New York City Tr. Auth., 289 AD2d 459 [2001]; Pianforini v Kelties Bum Steer, 258 AD2d 634 [1999]). Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. Ritter, J.P., Smith, Gold-stein and H. Miller, JJ., concur.